UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7426


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHAN MESSICK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00058-JPB-1)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Messick, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia;
Michael Stein, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan     Messick    appeals      the     district   court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.             United       States      v.      Messick,       No.

3:06-cr-00058-JBP-1 (N.D. W. Va. July 21, 2009).                    We also deny

Messick’s     motion    for    transcripts      at     government      expense   and

dispense     with    oral     argument    because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2